 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2588 Page 1 of 11




 1   Lorinda Meier Youngcourt, WA 50098, IN 14411-49
     Federal Defenders of Eastern WA & ID
 2
     10 North Post, Suite 700
 3   Spokane, WA 99201
     (509) 624-7606
 4
     Lorinda_Youngcourt@fd.org
 5

 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WASHINGTON
 9                            (Honorable Salvador Mendoza, Jr.)
10

11   UNITED STATES OF AMERICA,        )
                       Plaintiff,     )                NO. 1:19-CR-02032-SMJ-2
12                                    )
         vs.
13
                                      )
                                      )                DEFENSE MOTION AND
14
     JAMES DEAN CLOUD and             )                MEMORANDUM IN SUPPORT OF
     DONOVAN CLOUD,                   )                DEFENSE PROPOSED
15                      Defendant.    )                PROTECTIVE ORDER
                                      )
16                                    )                Note for Hearing
17                                    )                November 6, 2020 at 6:30 p.m.
                                      )                Without Oral Argument
18                                    )
                                      )
19   _________________________________)
20
             Defendants jointly, by and through counsel, Lorinda Youngcourt, Jeremy
21

22   Sporn and John McEntire on behalf of James Cloud, and Richard Smith and Mark A.
23   Larrañaga on behalf of Donovan Cloud, respectfully move this Court to adopt the
24
     defense proposed protective order.
25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      1
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2589 Page 2 of 11




 1           During a status conference held on October 27, 2020, both defendants
 2
     requested the Court reconsider and direct the United States to provide unredacted
 3

 4
     copies of the discovery. The Court directed the parties to confer and propose a joint-

 5   protective order or set out specific provisions that the parties are unable to reach
 6
     consensus. The parties have conferred and are unable to reach agreement on one
 7

 8
     primary issue: disclosure of unredacted materials to their clients. The government’s

 9   proposed protective order prohibits defense counsel (or defense team) from showing
10
     their respective clients unredacted materials until two (2) weeks before trial. The
11

12   defense’s proposed protective order allows defense counsel (or defense team) to

13   review unredacted discovery with their respective clients but with significant
14
     restrictions and limitations.
15

16           The defense believes its proposed protective order reaches a reasonable middle

17   ground allowing the defense to adequately and fully prepare for trial while
18
     simultaneously addressing the government’s concerns.
19

20           The defense jointly submit this memorandum in support of its proposed

21   protective order.
22
             I.       FEDERAL RULE OF CRIMINAL PROCEDURE 16 REQUIRES
23                    THE GOVERNMENT TO MAKE A SHOWING OF GOOD
24                    CAUSE BEFORE THE COURT CAN ENTER A PROTECTIVE
                      ORDER
25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      2
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2590 Page 3 of 11




 1           All criminal defendants have a right under Federal Rule of Criminal Procedure
 2   16 to the production of materials the government intends to use in its case-in-chief
 3
     at trial. While Rule 16(d)(1) allows this Court, for good cause, to “deny restrict, or
 4
     defer discovery or inspection, or grant other appropriate relief,” the government has
 5
     failed to make any showing of good cause in this case. In determining whether there
 6

 7   is good cause to deny, restrict, or defer discovery, courts typically take into
 8   consideration “the safety of witnesses and others, [and] a particular danger of perjury
 9   or witness intimidation.” Rule 16 (Advisory Committee's notes (1966
10
     Amendments)). Thus, this Court cannot deny the defendants unrestricted access to
11
     the requested materials absent a showing by the government and a finding by this
12
     Court of “good cause.”
13

14            Under Rule 16, the government must make a specific and particularized
15   factual demonstration of need in this case as to the restriction of specific materials,
16   and as to these defendants, and it has not done so. 1 Good cause exists “when a party
17
     shows that disclosure will result in a clearly defined, specific and serious injury.”
18
     United States v. Smith, 985 F. Supp. 2d 506, 523 (S.D.N.Y. 2013) (internal citations
19
     and quotations omitted). Any finding of harm must be based on “a particular factual
20

21   demonstration of potential harm, not on conclusory statements.” Id. & 528-530
22   (discussing failure of government to show specific harm to privacy interests of third
23   parties). Good cause requires a “particularized, specific showing” rather than “broad
24

25   1
           If the government has done so ex parte, the defense has been denied an
26   opportunity to see and confront the government’s showing.
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      3
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2591 Page 4 of 11




 1   allegations of harm, unsubstantiated by specific examples or articulated reasoning.”
 2   United States v. Bulger, 283 F.R.D. 46, 52 (D. Mass. 2012) (quoting United States
 3
     v. Wecht, 484 F.3d 194, 211 (3rd Cir. 2007)). Importantly, the factual showing is an
 4
     individual one, and should be made separately as to each defendant. The law requires
 5

 6
     the government to make a showing of a specific need for a protective order as to

 7   these defendants, these charges, and the specified discovery. See Bulger, 283 F.R.D.
 8   at 53 (while “umbrella protective orders” are “typically made without a
 9   particularized showing to support the claim for protection, . . . such a showing must
10
     be made whenever a claim under an order is challenged); see also id. at 54 (blanket
11
     protective orders are by their nature over-inclusive and therefore peculiarly subject
12

13
     to modification (quoting Public Citizen v. Liggett Group, Inc., 858 F.2d 775, 790 (1st

14   Cir. 1988)); compare, United States v. Shyrock, 342 F.3d 948, 983 (9th Cir. 2003)
15   (district court entered protective order in large Mexican Mafia RICO case only as to
16
     “a miniscule portion of the entire discovery for an eight-month trial,” specifically,
17
     “1) twenty-five pages; 2) seven pages; 3) ten pages; 4) a copy of the transcript of the
18
     proceeding concerning the first wiretap; and 5) early production of certain witness
19

20   statements”).

21            The burden is on the government to demonstrate “good cause” under Rule 16.
22   It has not done so. Instead, the government claims that “due to safety considerations”
23
     based solely on the charges it has “a very real concern regarding the safety of
24

25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      4
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2592 Page 5 of 11




 1   potential witnesses.”2 Unless filed ex parte and under seal, the government’s
 2   assertion fails to provide any evidence which tethers its broad allegation of “safety
 3
     concerns” to any specific potential witness. For instance, the government has not set
 4
     forth any declaration or claim from any potential witness that he or she has, in fact,
 5

 6
     been threatened or intimidated. Nor has the government presented any facts to

 7   suggest either defendant has made threats or in any way attempted to intimidate
 8   anyone during the year both have been incarcerated.
 9            To be clear, the defense is not arguing against a protective order. Rather, the
10
     defense submits that the lack of specific facts for the underlying premise warranting
11
     a protective order supports the defense’s proposal to allow review with their
12

13
     respective clients unredacted discovery with specific restrictions.

14           II.      CONSTITUTIONAL PRINCIPLES.
15           The defendants have important constitutional rights that must be upheld. The
16
     Sixth Amendment right to be represented by counsel necessarily includes the right of
17
     a defendant to “develop all relevant facts” and to a trial that “is not founded on a
18

19
     partial or speculative presentation of the facts.” United States v. Nixon, 418 U.S. 683,

20   709 (1974) (discussing the confrontation clause of the Sixth Amendment). The Sixth
21   Amendment and the Fifth Amendment require that criminal defendants be informed
22   of the charges and provided with the evidence against them because “fairness can
23
     rarely be obtained by secret, one-sided determination of decisive facts.” United States
24

25

26   2
             ECF No. 131 at 4.
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      5
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2593 Page 6 of 11




 1   v. Abuhamra, 389 F.3d 309, 322 (2d Cir. 2004) (quoting Joint Anti-Fascist Refugee
 2   Comm. v. McGrath, 341 U.S. 123, 171 (1951)). Under the Sixth Amendment,
 3
     “[c]ounsel ha[s] a duty to make reasonable investigations or to make a reasonable
 4
     decision that makes particular investigations unnecessary.” Strickland v. Washington,
 5

 6
     466 U.S. 668, 691 (1984). A “strategic” decision can never be reasonable when the

 7   attorney has failed to investigate his options and make a reasonable choice among
 8   them. Horton v. Zant, 941 F.2d 1449, 1462 (11th Cir. 1991). Counsel’s failure to seek
 9   out and review evidence in the possession of the prosecution relevant to guilt or
10
     innocence, or any potential motion, falls below the constitutional standard of an
11
     adequate defense. Kimmelman v. Morrison, 477 U.S. 365, 387 (1986). The Ninth
12

13
     Circuit has recognized that the right to counsel is meaningless unless counsel is

14   effective and adequately prepared. United States v. Tucker, 716 F.2d 576, 579 (9th
15   Cir. 1983).
16           Effective representation requires due diligence. Due diligence at a minimum
17
     in the criminal context requires investigation and preparation. Therefore, counsel has
18
     an affirmative duty to interview potential witnesses and “make an independent
19

20
     examination of the facts, circumstances, pleadings and laws involved” to effectively

21   represent their clients. Von Moltke v. Gillies, 332 U.S. 708, 721 (1948). The courts
22   have long recognized that counsel’s failure to investigate and interview potential
23   witnesses falls below the level of effective representation required by the Sixth
24
     Amendment. See, e.g., Cody v. Montgomery, 799 F.2d 1481, 1483 (11th Cir. 1986).
25
     In Rompilla v. Beard, 545 U.S. 374 (2004), the Supreme Court explained:
26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      6
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2594 Page 7 of 11




 1           The notion that defense counsel must obtain information that the State has
 2
             and will use against the defendant is not simply a matter of common sense
             ... ‘It is the duty of the lawyer to conduct a prompt investigation of the
 3           circumstances of the case and to explore all avenues leading to facts
 4
             relevant to the merits of the case and the penalty in the event of conviction.
             The investigation should always include efforts to secure information in
 5           the possession of the prosecution and law enforcement authorities. The
 6
             duty to investigate exists regardless of the accused’s admissions or
             statements to the lawyer of facts constituting guilt or the accused’s stated
 7           desire to plead guilty.
 8
     Id. at 387 (citing 1 ABA Standards for Criminal Justice 4-4.1 (2d ed. 1982 Supp.))
 9

10   (emphasis supplied).

11           Importantly, the Supreme Court has recognized that the investigation defense
12
     counsel is obliged to undertake requires input from the defendant. Effective defense
13

14   “counsel’s actions are usually based, quite properly, on informed strategic choices

15   made by the defendant, and on information supplied by the defendant.” Strickland,
16
     466 U.S. at 691.
17

18           III.     COURTS MAY TAKE STEPS TO ENSURE WITNESS
                      SAFETY BUT NOT AT THE COST OF A DEFENDANT’S
19                    EFFECTIVE PREPARATION OF A DEFENSE.
20

21           Protective orders, if entered, cannot violate a defendant’s Fifth and Sixth

22   Amendment rights. They may not contain provisions that deprive a defendant of a
23
     fair trial or other constitutional rights, including the right to the effective assistance
24

25   of counsel. United States v. Moussaoui, 382 F.3d 453, 466, n.18 (4th Cir. 2004);

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      7
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2595 Page 8 of 11




 1   Eniola v. United States, 893 F. 2d 383, 386-88 (D.C. Cir. 1990). No federal rule or
 2
     statute authorizes the entry of an order which prevents defense counsel from
 3

 4
     obtaining material evidence or conducting investigation designed to secure

 5   exculpatory witness statements. A protective order may not interfere with a
 6
     defendant’s constitutional right to prepare his defense. See United States v. Dumeisi,
 7

 8
     424 F.3d 566, 578 (7th Cir. 2005) (recognizing CIPA’s purpose as to “protect[] and

 9   restrict [] the discovery of classified information in a way that does not impair the
10
     defendant’s right to a fair trial”) (quoting United States v. O’Hara, 301 F.3d 563,
11

12   569 (7th Cir. 2002)); United States v. Lindh, 198 F.Supp. 2d 739, 741-722 (E.D. Va.

13   2002) (restrictions on classified information must be no broader than necessary to
14
     accomplish protective goals and may not unnecessarily burden right to prepare a
15

16   defense).

17
             The defense submit that its proposed protective order strikes a reasonable
18

19
     balance between the concerns of all parties. It allows the defense to adequately

20   prepare its case by reviewing necessary discovery with their respective clients, while
21
     maintaining substantial restrictions and limitations that alleviate the government’s
22

23   concerns. Among other restrictive provisions, the defense proposed protective order

24   restricts defendants’ review of the unredacted discovery:
25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      8
 Case 1:19-cr-02032-SMJ             ECF No. 237   filed 11/06/20   PageID.2596 Page 9 of 11




 1            - to review only in the presence of defense counsel or authorized
 2
                persons. Defense Proposed Order, Section 2(c);

 3            - prohibits defendants from obtaining, maintaining or taking copies of
 4
                the unredacted materials. Id.;

 5            - uploaded on an approved tablet and any notes taken during review of
 6
                the discovery, including the unredacted materials on an approved
                tablet, must be made electronically on the approved tablet. Defense
 7              Proposed Protective Order, Section 3 (c); and
 8
              - Defendants will not be provided writing instruments or paper while
 9              using the approved tablet and is prohibited from making any notes
10              about the unredacted materials except on an approved tablet, which will
                be retrieved and maintained by the jail. Defense Proposed Protective
11              Order, Section (3) (a) – (d).
12
             On the contrary, the government’s proposed protective order not only
13

14   unreasonably delays counsels’ review of the discovery with their respective clients

15   until two weeks of trial, but does not include any of the restrictions set out in the
16
     defense’s proposed protective order once review is permitted.
17

18           For the reasons set out above, the defense respectfully requests the Court to

19   grant the defense’s proposed order.
20

21

22

23

24

25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      9
 Case 1:19-cr-02032-SMJ            ECF No. 237   filed 11/06/20   PageID.2597 Page 10 of 11




 1           DATED this 6th day of November, 2020.
 2            Presented by:
 3                    Attorneys for Defendant Donovan Cloud:
 4    /s/ Richard A. Smith                              /s/ Mark A. Larrañaga
 5
      Richard Smith, WSBA 15127                         Mark A. Larrañaga, WSBA 2275
      Smith Law Firm                                    Walsh & Larrañaga
 6    314 North Second Street                           140 Lakeside Ave., Suite A - #338
 7
      Yakima, WA 98901                                  Seattle, WA 98122
      (509) 457-5108                                    206.972.0151
 8    rasmith@house314.com                              mark@jamlegal.com
 9    smithone@house314.com

10                    Attorneys for Defendant James Cloud:
11                    Federal Defenders of Eastern Washington and Idaho

12    /s/Lorinda Meier Youngcourt                       /s/ John B. McEntire IV
13
      Lorinda Meier Youngcourt                          John B. McEntire, IV
      WSBA 50998; IN 14411-49                           WSBA 39469
14    10 North Post, Suite 700                          10 North Post Street, Suite 700
15
       Spokane, WA 99201                                Spokane, Washington 99201
       (509) 624-7606                                   509.624.7606
16     Lorinda_Youngcourt@fd.org                        jay_mcentire@fd.org
17
      /s/ Jeremy B. Sporn
18
      Jeremy B. Sporn, NY 4779310
19    306 East Chestnut Avenue
      Yakima, Washington 98901
20
      (509) 248-9820
21    (509)248-9118 fax
      Jeremy_Sporn@fd.org
22

23

24

25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      10
 Case 1:19-cr-02032-SMJ            ECF No. 237   filed 11/06/20   PageID.2598 Page 11 of 11




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Defense Memorandum in Support
     of Defense Proposed Protective Order


                                                      11
